DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              J.S., the father,
                                 Appellant,

                                     v.

   FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES and the
              GUARDIAN AD LITEM PROGRAM,
                       Appellees.

                              No. 4D18-3493

                              [May 23, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacey Schulman, Judge; L.T. Case No. 2013-1320 CJ-
DP.

  Sean Conway of Sean Conway Law Firm, P.A., Fort Lauderdale, for
appellant.

   Laura Lee and Thomasina Moore, Tallahassee, for appellee Guardian
ad Litem Program.

   Ashley B. Moody, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee Florida
Department of Children and Families.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *            *

  Not final until disposition of timely filed motion for rehearing.